Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Ruby Tuesday, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 24, 2017 CHIMERA CAPITAL INVESTMENTS, LLC By: Chimera Capital, LLC Its Manager By: LCG Liquid Holdings, LLC Its Manager By: LCG Alternative Holdings, LLC Its Manager By: /s/ Fernando De Leon Name: Fernando De Leon Title: Authorized Signatory CHIMERA CAPITAL, LLC By: LCG Liquid Holdings, LLC Its Manager By: LCG Alternative Holdings, LLC Its Manager By: /s/ Fernando De Leon Name: Fernando De Leon Title: Authorized Signatory LCG LIQUID HOLDINGS, LLC By: LCG Alternative Holdings, LLC Its Manager By: /s/ Fernando De Leon Name: Fernando De Leon Title: Authorized Signatory LCG ALTERNATIVE HOLDINGS, LLC By: /s/ Fernando De Leon Name: Fernando De Leon Title: Authorized Signatory LEON CAPITAL PARTNERS, LLC By: /s/ Fernando De Leon Name: Fernando De Leon Title: Managing Member /s/ Fernando De Leon Fernando De Leon
